DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 						Regarding claim 1, the Applicant amended the claims to state: a communication device “receives, from an external tool… via an external tool connection bus, a signal requesting to add a frame that has a relay source which is a bus other than the external tool connection bus and a relay destination which is the external tool connection bus to the relay table”.  The communication device receives a request from the external tool via an external tool bus to add a frame, however the limitation states the relay source of the frame is a different bus from the external tool bus and the relay destination of the frame is the external tool bus.  Para [0015] appears to be the only relevant paragraph that supports this amended limitation.  For example frame “001” is transmitted from an ECU on bus 20 and is destined for the external tool via the external tool bus 60, Figs. 1 and 3 but the external tool is the one that sends a request to the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states: “receiving from an external tool… via an external tool connection bus, a signal requesting to add a frame to the relay table that has a relay source which is a bus other than the external tool connection bus and a relay destination which is the external tool connection bus to the relay table” which is unclear.  The external tool sends the request to the communication device to add the frame to the relay table, however the limitation states a bus (other than the external tool bus) is the source of the frame.  If non-external tool bus is the source of the frame, why 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MAO (US 2013/0159466, hereinafter MAO), in view of Jain et al (US 2011/0058554, hereinafter Jain) and in view of Noumi et al (US 2008/0101393, hereinafter Noumi).

Regarding claim 1, MAO discloses an in-vehicle communication device (DoIP gateway inside vehicle, Fig. 1), comprising: a storage medium that stores a table(information table stored in storage 213 and/or communication state information stored in section 213, Para [0040], messages also stored in memory, Para [0088]); and a processor (gateway processor, Para [0035]) programmed to: receive, from an external tool connected to the processor via an external tool connection bus, a signal request to be relayed to the external tool connection bus (external tools can transmit request messages to the DoIP gateway for forwarding, Para [0010], via Ethernet, in a wired manner, Para [0031]); execute relay processing to relay the frame to the external tool connection bus (DoIP gateway can forward messages to externals tools and to the ECUs, Para [0032]); a frame has a relay source which is a bus other than the external tool connection bus and a relay destination which is the external tool connection bus (external tool communicates with ECUs, Para [0009], where the ECU and external tools are on different buses, Fig. 1, and in this case the message is from the ECU to the external tool)	;							but does not explicitly disclose add the frame to be relayed to the external tool connection bus to the relay table stored in the storage medium nor storing a relay table in which relay destination for relay processing are registered.  Jain discloses memory modules for storing packets to be forwarded to other nodes, Para [0041] and a packet queue table that includes destination ID of packets, Para [0078]/Fig. 11, where received packets are added to the queue table and are meant to be forwarded to the destinations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jain in order to improve network performance by effectively managing packet queues and intelligently drop packets;												and does not disclose determining, when the frame is added to the relay table, whether or not relay processing is delayed after execution of the relay processing is started; and eliminate the frame from the relay table when it is determined that the relay processing is delayed. Noumi discloses a comparing unit that uses a permissible delay time, Para [0117] and determines if the difference between current time and the time in time stamp exceeds the timeout setting (i.e. threshold), Para [0120], discarding a packet if a there is too long of a time between receiving and sending the packet, Para [0008] and discarding unit for discarding frames when a processing delay is determined by a determining unit, Para [0018].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Noumi in order to determine abnormalities and prevent processing delays.  
Regarding claim 2, MAO discloses the in-vehicle communication device according to claim 1, but not wherein the judgment unit judges that the relay processing is delayed when time required for the relay processing of a given frame exceeds a predetermined threshold value.  Noumi discloses a comparing unit that uses a permissible delay time, Para [0117] and determines if the difference between current time and the time in time stamp exceeds the timeout setting (i.e. threshold), Para [0120].
Regarding claim 7, MAO discloses the in-vehicle communication device according to claim 1, wherein the processor is further programeed to relay additional frames to an electronic control unit DoIP gateway can forward message to externals tools and to the ECUs, Para [0032], via Ethernet in a wired manner, Para [0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MAO, in view of Jain, in view of Noumi and in view of Mallik et al (US 2008/0243990, hereinafter Mallik).

Regarding claim 3, MAO discloses the in-vehicle communication device according to claim 1, but not wherein the judgment unit judges that the relay processing is delayed when a given frame is overwritten while the relay processing for the given frame is being executed.  Mallik discloses in a long delay period, messages can be overwritten as new messages arrive before the existing messages can be processed, Para [0002], therefore it is obvious to one with ordinary skill in the art a delay can be determined when messages are overwritten.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Mallik in order to provide continuous availability of messages without relying on message persistence and provide reliability for real time environments. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MAO, in view of Jain, in view of Noumi and in view of Zampetti (US 2012/0269204, hereinafter Zampetti).

Regarding claim 4, MAO discloses the in-vehicle communication device according to claim 1, wherein: the judgment unit further includes a setting unit that sets a priority level of relay processing for the frame to be relayed to the external tool connection bus (the messages has a priority order, Fig. 3 and messages with lower priority have deferred transmission, Para [0102]); but is not explicit when it is judged that the relay processing is delayed, the elimination unit eliminates from the relay table a frame with a priority level equal to or lower than a predetermined threshold value from among frames for which priority levels have been set.  Zampetti discloses if a congestion threshold is exceeded, low priority packets can be dropped, Para [0006], where it is an obvious technique to one with ordinary skill in the art that if there is a processing delay to eliminate low priority packets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zampetti in order to prevent transit delay variation which reduces accuracy and reliability of time and frequency alignment.
						 

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not considered persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  In response, the amendments still have clarity issues and lack enablement.  See the 112 rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461